Citation Nr: 1215654
Decision Date: 05/01/12	Archive Date: 05/24/12

DOCKET NO. 05-02 265	   DATE MAY 01 2012

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to an increased rating for residuals, torn medial collateral ligament with instability of the left knee, currently evaluated as 10 percent disabling.

2. Entitlement to an initial rating greater than 10 percent for degenerative joint disease (DJD) of the left knee, status post arthrotomy.

3. Entitlement to an initial rating greater than 10 percent for DJD of the right knee.

4. Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:   Valerie Norwood, Attorney-at-law

WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD 

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2004, by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and granted service connection for DJD of the left knee, status post arthrotomy and DJD of the right knee. A 10 percent rating was awarded for DJD of the left knee and of the right knee, effective August 22, 2002. The Veteran disagreed with the ratings, and the current appeal ensued.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2006. A transcript of that hearing is of record and has been associated with the claims folder.

In June 2010, the Board denied an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and initial increased ratings for DJD of the left knee, status post arthrotomy, and DJD of the right knee. The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2011, issued an order approving a Joint Motion of the Parties to vacate the Board's decision regarding the

-2-

issues of an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and initial increased ratings for DJD of the left knee, status post arthrotomy and DJD of the right knee, and to remand those issues back to the Board, consistent with the terms of the joint motion.

In September 2011, the Board remanded the claim to the RO for further development consistent with the Joint Motion of the Parties. Substantial compliance with the Remand directives was obtained.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran claims that his residuals, torn medial collateral ligament with instability of the left knee, and DJD of the left and right knee are more severe than the current ratings reflect. He also complains of lack of range of motion, pain, and swelling in both knees.

In April 2011, a Joint Motion of the Parties vacated the Board's June 2010 decision, and issued a remand back to the Board, consistent with the terms of the Joint Remand. Reference was made to a May 2006 VA examination report wherein it was determined that repeat flexion and extension of the Veteran's knees produced significant pain in the joint. The Parties noted that, while the examiner indicated the degree of flexion in each knee was limited by pain, he did not state the degree of extension limited by pain. Thus, because the exact limitation of extension the Veteran experienced may have had a substantial effect on his possible entitlement to a separate rating under Diagnostic Code (DC) 5261, in addition to his current rating under DC 5260, the decision was vacated and a remand was required to clarify the May 2006 VA examination report. The Joint Motion for Remand indicated that in the event the May 2006 examiner did not record the degree to which the Veteran's extension was limited, a new examination was needed.

-3-

The matter was Remanded by the Board for the requested development, i.e., an addendum opinion if the examiner retained his initial findings.   In this regard, the May 2006 VA examiner was still available, and still had the findings relating to extension of the knees recorded during the May 2006 VA examination. However, in a response to those findings set forth in the December 2011 SSOC, the Veteran's representative indicated, in pertinent part, that the May 2006 VA examination was stale and that at every juncture since May 2006, the Veteran had complained to VA that his pain in his knees had increased in severity and that his loss of functionality in his knees had decreased. It was maintained that his bilateral knee conditions had worsened; and as such, he required an additional VA examination of his bilateral knee conditions.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Since the Veteran claims worsening of his bilateral knee disability, and has indicated specifically that it has worsened since his May 2006 VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination. Caffrey v. Brown, 6 Vet. App. 377, 381(1994).

Furthermore, the Veteran claimed that he was unable to work as a result of his service-connected bilateral knee disabilities and his heart condition. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Board previously deemed consideration of a TDIU was not warranted because the Veteran specifically filed a claim for TDIU in January 2004, and the claim was denied in April 2004, and the Veteran did not appeal the decision. At that time, the ratings assigned for the Veteran's service connected disabilities had not changed, including those on appeal in this decision. However, during the pendency of this appeal, the issue of service connection for heart disease was remanded. By rating decision of March 2011, service connection for heart disease was granted, and a 30 percent rating was awarded, effective August 2002. Since the Veteran has claimed that he is unable to work because of his knees and his heart disease, and the issue of service connection for heart disease

-4-

has subsequently been granted, there has been a change in his service-connected disabilities, and the ratings awarded. Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim. In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

Finally, the claims file reflects that the Veteran has receives VA medical treatment through the VA Medical Center (VAMC) in Houston, Texas. However, as the claims file only includes treatment records from that provider dated up to August 2009, any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Houston VAMC, or any other identified VA facility, for the period from August 2009 to the present.

2. The RO/AMC should schedule the Veteran a VA orthopedic examination to determine the severity of his bilateral knee disabilities. All indicated studies, to include range of motion studies (in degrees), should be performed. The claims file must be made available to the examiner

-5-

for review in conjunction with the examination prior to examination.

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must also be noted in the report. Any additional limitation of flexion or extension caused by repetitive motion should be reported in degrees.

The examiner should also examine knees and describe any instability shown as slight, moderate, or severe.

3. The RO/AMC must provide the Veteran with a VA examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. The claims file must be made available to the examiner for review in conjunction with the examination prior to examination. The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history. Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from

-6-

securing and following substantially gainful employment consistent with his education and occupational experience. All opinions provided must include an explanation of the bases for the opinion. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations for TDIU, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-7-



